Citation Nr: 0607728	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  98-17 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include pulmonary fibrosis as a residual of pulmonary 
tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In September 2004, the Board remanded the case and because 
certain directives were not fulfilled, the matter must be 
returned to agency of original jurisdiction again for reasons 
detailed below.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the file indicates that the veteran has been 
afforded three VA medical examinations in furtherance of his 
claim.  The veteran last received a medical examination in 
February 2005, pursuant to the Board's September 2004 remand.  
In that remand, the examiner was asked to provide an opinion 
as to whether it is as least likely as not that any current 
lung disability is related to service and the remand 
specified that the examiner was to support all opinions and 
conclusions by complete rational in a written report.  The 
examiner conducted an examination and provided a written 
report, but did not address the question of whether it is as 
least likely as not that any current lung disability is 
related to service. 


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA medical examination.  The RO should 
forward the veteran's claims file to the 
VA examiner for review before the 
veteran's examination.  The examiner 
should provide an opinion as to whether 
it is as least likely as not (50/50) that 
any current lung disability, including a 
residual of pulmonary tuberculosis in the 
form of pulmonary fibrosis, is related to 
service.  The examiner should state that 
they have reviewed the veteran's claims 
file.  All opinions and conclusions 
expressed must be supported by complete 
rationale in a typewritten report.  

2.  Following the veteran's medical 
examination, the RO should readjudicate 
the veteran's service connection claim.  
If the determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable period 
of time to respond before this case is 
returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

